Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148861                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148861
                                                                    COA: 318589
                                                                    Lapeer CC: 12-011204-FH
  JOHN ADAM DYER,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the January 9, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Lapeer Circuit Court to permit
  defendant to withdraw his plea. MCR 6.310(A) provides a defendant the unqualified
  right to withdraw a plea that has not been accepted on the record. At no time prior to
  sentencing did the trial court accept defendant’s plea on the record. Further, we
  REMAND this case to the Lapeer Circuit Court for correction of the judgment of
  sentence. In particular, if defendant chooses not to withdraw his plea of guilty, it appears
  that there was a $350 overpayment to defendant’s trial counsel based on this Court’s
  review of the November 30, 2012 and March 8, 2013 trial court orders authorizing
  payment of attorney’s fees. However, if defendant withdraws his plea, imposition of
  attorney fees is not appropriate at this time. A court may not impose upon defendant the
  expenses of providing his legal assistance until defendant is found guilty, enters a plea of
  guilty, or enters a plea of nolo contendere. MCL 769.1k(1)(b)(iii).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2014
           h0916
                                                                               Clerk